DETAILED ACTION
Claims 1-19 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                             Claim Rejections - 35 USC §102
1.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
2. 	Claims 1-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by David Alan BAYLISS (US-20120054199-A1).
As per claim 1, BAYLISS teaches “a computing system comprising: one or more computer processors,” ([0105]); 
“a tangible computer readable medium storing software instructions executable by the computer processors to cause the computing system to: access a first entity list 
“access a second entity list comprising a second plurality of second entity records, each of the second entity records comprising a plurality of second attributes,” (fig. 2, [0040], [0048]-[0058]); 
“determine pairs of entities each comprising a first entity of the first entity records and one of the second entities of the second entity records,” (fig. 2, [0040], [0048]-[0058]); 
“for each determined pair of entities: apply one or more matching rules to attributes of the pair of entities to determine a plurality of attribute match scores associated with the determined pair of entities,” (fig. 2, [0040], [0048]-[0058]); and 
“generate an overall pair match score for each of the determined pairs of entities based on the plurality of attribute match scores for the determined pair of entities,” (fig. 2, [0040], [0048]-[0058]).
As per claim 2, BAYLISS further shows “wherein the software instructions are further configured to cause the computing system to: provide a user interface including at least some of the pairs of entities based on overall pair match scores,” ([0048]-[0058]).
As per claim 3, BAYLISS further shows “wherein the software instructions are further configured to cause the computing system to: periodically automatically determine changes in overall pair match scores,” ([0048]-[0058]).

“determining updated pairs of entities and applying the matching rules to each of the updated pairs to generate updated overall pair match scores,” ([0048]-[0058]); and
“determining changes in overall pair match scores compared to previously generated match scores of the same pair of entities,” ([0048]-[0058]).
	As per claim 5, BAYLISS further shows “wherein a first matching rule comprises a matching algorithm determining a number of deletions, insertions, or substitutions required to transform a first string to a second string and a second matching rule comprises a matching algorithm encoding homophones to match strings with similar pronunciations despite minor differences in spelling, and a third matching rule comprises an exact matching algorithm,” ([0048]-[0058]).
	As per claim 6, BAYLISS further shows “wherein a first and second matching rule are each associated with a first entity identifying attribute, the first matching rule comprising a deterministic matching algorithm and the second matching rule comprising a probabilistic matching algorithm,” ([0048]-[0058]).
	As per claim 7, BAYLISS further shows “wherein the attribute match score associated with the first matching rule is larger than the attribute match score associated with the second matching rule,” ([0048]-[0058]).

	As per claim 9, BAYLISS further shows “wherein the software instructions are further executable to cause the computing system to”:
“determine one or more of the overall pair match scores that exceed an alert threshold,” ([0048]-[0058]);
“update the user interface to include an indication of the determined one or more overall pair match scores,” ([0048]-[0058]).
	As per claim 10, BAYLISS further shows “wherein the user interface includes controls enabling adjustment of attribute match scores of respective matching rules,” ([0048]-[0058]).
	As per claim 11, BAYLISS further shows “wherein the software instructions are further configured to cause the computing system to”:
“apply a score modifier criteria to one or more entity identifying attributes,” ([0048]-[0058]); and 
“if the score modifier criteria is met by the one or more entity identifying attributes, increase the overall pair match score by a score modifier,” ([0048]-[0058]).
	As per claim 12, BAYLISS further shows “wherein the score modifier criteria indicates one or more particular geographic regions,” ([0048]-[0058]).

	As per claim 14, BAYLISS further shows “wherein the predetermined threshold is zero,” ([0040], [0044], [0066], [0070], [0092]).
	As per claim 15, BAYLISS further shows “wherein the score modifier is larger than an alert threshold,” ([0048]-[0058]).
	As per claim 16, BAYLISS further shows “wherein the user interface indicates the attribute match scores for each of the matching rules and includes user interface controls configured to receive user input causing adjustments to the attribute match scores,” ([0048]-[0058]).
	As per claim 17, BAYLISS further shows “wherein the user interface displays pairs of entities having highest overall pair match scores,” ([0048]-[0058]).
	As per claim 18, BAYLISS further shows “wherein the user interface further displays a score modifier associated with a particular entity identifying attribute, wherein the score modifier alters the overall match score of entity pairs matching a corresponding score modifier criteria,” ([0048]-[0058]).
	As per claim 19, BAYLISS further shows “wherein periodically automatically comprises in real time, once every few hours, once a day, or other time intervals,” ([0048]-[0058]).


                                                            Conclusion
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



                                                                       





                                                                    Contact Information
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757. The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
Sept. 29, 2021                                                         /KIM T NGUYEN/                                                                              Primary Examiner, Art Unit 2153